Exhibit 10.1

 

[g251091kk01i001.jpg]

 

December 14, 2015

 

Paul Hoagland

 

Dear Paul:

 

You, Five Star Quality Care, Inc. (“FVE”), and The RMR Group LLC (“RMR”) are
entering into this letter agreement (this “Agreement”) to confirm the terms and
conditions of the involuntary termination of your employment on December 31,
2015 (the “Separation Date”).

 

I.                                        TRANSITION PERIOD AND SEPARATION

 

A.                                    Position.  You will continue to serve as
the Chief Financial Officer of FVE and a Senior Vice President of RMR until the
Separation Date.  Effective on the Separation Date, you will resign as Chief
Financial Officer of FVE, as a Senior Vice President of RMR and any other
positions you hold within FVE or RMR.

 

B.                                    Payments and Benefits Prior to the
Separation Date. Until the Separation Date, you will continue to receive a base
salary at the rate of Three Hundred Seventy Five Thousand Dollars ($375,000) per
annum, payable consistent with past practices.  In December 2015, you will
receive a cash bonus in the amount of Three Hundred Sixty Two Thousand Five
Hundred Dollars ($362,500), payable consistent with past practices.  You also
will receive a stock award of 35,000 common shares of FVE and 900 common shares
of TravelCenters of America LLC (“TA”) for your work in 2015, the timing of
which shall be in accordance with FVE’s and TA’s usual practices.

 

C.                                    Outplacement Benefits.  Upon your request,
FVE will pay for up to $30,000 in outplacement services to be provided to you by
Keystone Partners, which shall be paid directly to the outplacement services
provider.

 

D.                                    Payments and Benefits Upon Separation
Date. On the Separation Date, you will receive your unpaid wages for the period
through the Separation Date and payment for all of your remaining and unused
vacation time, subject to all usual and applicable taxes and deductions.  Your
health insurance on our group plan will terminate on the Separation Date.  To
continue any health insurance beyond the Separation Date, you must complete a
continuation of coverage (COBRA) election form and make timely payments for
coverage.  Information regarding COBRA will be mailed to you.  Any group life
and disability insurance on our group

 

--------------------------------------------------------------------------------


 

plan will also terminate on the Separation Date, as will your participation in
the FVE and RMR 401(k) plans.

 

E.                                     Release Benefits.  Provided you sign and
do not revoke this Agreement and also sign, return and do not revoke the Waiver
and Release of Claims attached as Exhibit A, you will receive the following
additional payments and benefits:

 

(1)                                 You will receive release payments in the
aggregate amount of Seven Hundred Fifty Five Thousand ($755,000), subject to all
usual and applicable taxes and deductions, payable consistent with past
practices, as follows: (i) $225,000 on February 15, 2016; and (ii) $530,000 in
equal installments (of $25,238.10 each month) over the period beginning April 1,
2016 and ending December 31, 2017.

 

(2)                                 The FVE Board of Directors will agree, and
RMR will recommend to the Board of Directors and Trustees of Government
Properties Income Trust, Hospitality Properties Trust, Senior Housing Properties
Trust, Select Income REIT, and TA (collectively, the “Companies”), that all of
your existing stock grants (including the stock awards set forth in Paragraph B)
continue to vest under the same vesting schedule as if your employment continued
throughout the vesting period (as set forth in your Restricted Share Agreements)
or that all of your existing stock grants immediately vest, as you elect. You
agree that, as long as you own shares in the Companies, your shares shall be
voted at any meeting of the shareholders of the Companies or in connection with
any consent solicitation or other action by shareholders in favor of all
nominees for director and all proposals recommended by the Board of Directors or
Trustees in the proxy statement for such meeting or materials for such written
consent or other action.  If your shares are not voted in accordance with this
covenant and such failure continues after notice, you agree to pay liquidated
damages to the applicable Company in an amount equal to the market value of the
shares not voted as requested.  Only if you do not execute or you exercise your
right to revoke this Agreement and the Waiver and Release of Claims attached as
Exhibit A, the Companies may exercise their respective rights to purchase
unvested shares or unvested shares will be forfeited, as may be provided in each
of your Restricted Share Agreements and you agree to cooperate and assist in the
execution of any documents, or to take other steps in connection therewith.  You
understand and agree that, although the FVE and RMR Code of Business Conduct and
Ethics will no longer apply to you after the Separation Date, you are subject to
all laws and regulations with respect to all of your shares in the Companies,
including, but not limited to, those applicable to the purchase or sale of
securities while in possession of material, non-public information concerning
the Companies.  You further agree not to sell or transfer any shares until after
June 30, 2016.  FVE and RMR will cooperate with you in removing any restrictive
legends from your vested shares in the Companies.

 

(3)                                 At your request, FVE agrees to consent to
and cooperate with you in the transfer to you of the mobile phone number and to
pay for any costs associated with such transfer (except that you will be
responsible for the cost of replacement equipment and service).  You agree to be
responsible for all cell phone payments for service after the Separation Date. 
You may also retain the cell phone, laptop and iPad issued to you by FVE.  You
agree that FVE and RMR may delete all information related to the Companies from
the cell phone, laptop and iPad immediately after the Separation Date, unless we
otherwise agree.

 

2

--------------------------------------------------------------------------------


 

II.                                   RELEASE

 

You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge RMR, FVE and any other companies from
time to time managed by RMR, and its and their past, present and future
officers, directors, trustees, employees, representatives, shareholders,
attorneys, agents, consultants, contractors, successors, and affiliates —
hereinafter referred to as the “Releasees” — or any of them of and from any and
all suits, claims, demands, interest, costs (including attorneys’ fees and costs
actually incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Agreement including, without
limitation, any claims arising in law or equity in a court, administrative,
arbitration, or other tribunal of any state or country arising out of or in
connection with your employment by FVE and/or RMR; any claims against the
Releasees based on statute, regulation, ordinance, contract, or tort; any claims
against the Releasees relating to wages, compensation, benefits, retaliation,
negligence, or wrongful discharge; any claims arising under Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act,
as amended, the Older Workers’ Benefit Protection Act, as amended, the Equal Pay
Act, as amended, the Fair Labor Standards Act, as amended, the Employment
Retirement Income Security Act, as amended, the Americans with Disabilities Act
of 1990 (“ADA”), as amended, The ADA Amendments Act, the Lilly Ledbetter Fair
Pay Act, the Worker Adjustment and Retraining Notification Act, the Genetic
Information Non-Discrimination Act, the Civil Rights Act of 1991, as amended,
the Family Medical Leave Act of 1993, as amended, and the Rehabilitation Act, as
amended; The Massachusetts Fair Employment Practices Act (Massachusetts General
Laws Chapter 151B), The Massachusetts Equal Rights Act, The Massachusetts Equal
Pay Act, the Massachusetts Privacy Statute, The Massachusetts Civil Rights Act,
the Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits.

 

Nothing in this Agreement shall affect the EEOC’s rights and responsibilities to
enforce the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, the National Labor Relations Act or any
other applicable law, nor shall anything in this Agreement be construed as a
basis for interfering with your protected right to file a timely

 

3

--------------------------------------------------------------------------------


 

charge with, or participate in an investigation or proceeding conducted by, the
EEOC, the National Labor Relations Board (the “NLRB”), or any other state,
federal or local government entity; provided, however, if the EEOC, the NLRB, or
any other state, federal or local government entity commences an investigation
on your behalf, you specifically waive and release your right, if any, to
recover any monetary or other benefits of any sort whatsoever arising from any
such investigation or otherwise, nor will you seek or accept reinstatement to
your former position with FVE or RMR.

 

III.                              TAX PROVISIONS

 

You agree that you shall be responsible and will pay your own tax obligations
and/or liabilities created under state or federal tax laws by this Agreement.
You further agree that you shall indemnify FVE, RMR and the Companies for any
tax obligations and/or liabilities that may be imposed on them for your failure
to comply with this provision.

 

IV.                               CONFIDENTIALITY

 

You agree that, unless otherwise agreed, on or before the Separation Date, you
will return to FVE and RMR all property of FVE and RMR including, but not
limited, to all documents, records, materials, software, equipment, personal
service devices, building keys or entry cards, and other physical property that
have come into your possession or been produced by you in connection with your
employment, except your cell phone, laptop and iPad which you are permitted to
retain if you sign and do not revoke this Agreement and also sign, return and do
not revoke the Waiver and Release of Claims attached as Exhibit A.

 

In addition, you shall not at any time reveal to any person or entity, except to
employees of FVE or RMR who need to know such information for purposes of their
employment or as otherwise authorized by FVE or RMR in writing, any confidential
information of FVE, RMR, or any RMR managed company, including, but not limited
to confidential information regarding (i) the marketing, business and financial
activities and/or strategies of FVE, RMR, or any RMR managed company and their
respective affiliates, (ii) the costs, sources of supply, financial performance,
projects, plans, branding, acquisition or dispositions, proposals and strategic
plans of FVE, RMR, or any RMR managed company and their respective affiliates,
and (iii) information and discussions concerning any past or present lawsuits,
arbitrations or other pending or threatened disputes in which FVE, RMR, or any
RMR managed company or their respective affiliates is or was a party.

 

Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited, to the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law.  You do not need prior authorization
of FVE or RMR to make any such reports or disclosures and you are not required
to notify FVE or RMR that you have made such reports or disclosures.

 

4

--------------------------------------------------------------------------------


 

V.                              NON-DISPARAGEMENT

 

You agree not to make harmful or disparaging remarks, written or oral,
concerning FVE or RMR, or any of RMR’s managed companies, or any of its or their
respective directors, officers, trustees, employees, agents or service
providers.  FVE and RMR agree to instruct their executive officers not to make
any harmful or disparaging remarks, written or oral, concerning you.  Nothing in
this provision shall prevent you, FVE or RMR from testifying truthfully in
connection with any litigation, arbitration or administrative proceeding when
compelled by subpoena, regulation or court order.

 

VI.                               NON-SOLICITATION

 

You agree that for three (3) years following the Separation Date, you will not,
without the prior written consent of FVE and/or RMR, solicit, attempt to
solicit, assist others to solicit, hire, or assist others to hire for employment
outside of FVE or RMR any person who is, or within the preceding six months was,
an employee of FVE or RMR, or any of its managed companies.

 

VII.                          BREACH OF SECTIONS IV, V OR VI

 

The parties agree that any breach of Sections IV, V or VI of this Agreement will
cause irreparable damage to the non-breaching party and that, in the event of
such a breach or threatened breach, the non-breaching party shall have, in
addition to any and all remedies at law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of any
obligations hereunder.  The parties agree that, in the event that any provision
of Section IV, V or VI shall be determined by any court of competent
jurisdiction or arbitration panel to be unenforceable, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

VIII.                     COOPERATION

 

You agree to cooperate with FVE and RMR, at reasonable times and places, with
respect to all matters arising during or related to your employment, including,
without limitation, all formal or informal matters in connection with any
government investigation, internal investigation, litigation, regulatory or
other proceeding which may have arisen or which may arise.  FVE or RMR will
reimburse you for all reasonable out-of-pocket expenses (not including lost time
or opportunity).  FVE or RMR will provide appropriate legal representation for
you in a manner reasonably determined by FVE or RMR.

 

IX.                              INDEMNIFICATION

 

FVE hereby acknowledges and reaffirms the provisions of the Indemnification
Agreement dated November 11, 2009 (the “2009 Indemnification Agreement”). In
addition, without limiting or amending the provisions of the 2009
Indemnification Agreement, RMR shall indemnify you to the fullest extent
permitted by applicable law against (i) all liability and loss suffered by you,
(ii) all damages, judgments, fines and amounts paid by or on behalf of you,

 

5

--------------------------------------------------------------------------------


 

including amounts paid in settlement, and (iii) all expenses actually and
reasonably incurred by you, in each case in connection with and/or as a
consequence of any threatened, pending or completed action, suit, investigation,
or proceeding, and any appeal thereof, whether brought in the name of RMR or
otherwise and whether of a civil, criminal, administrative, arbitrative or
investigative, in which you may be or may have been involved as a party or
otherwise, by reason of the fact that you are or were an officer of RMR, or by
reason of any action taken by you or of any inaction on your part while serving
as such an officer, or by reason of the fact that you are or were serving at the
request of RMR as an officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise affiliated with RMR,
including service with respect to employee benefit plans, or by reason of any
action taken by you or of any inaction on your part while serving in any such
capacity, whether or not you are still serving as an officer of RMR and/or a
director, officer, employee or agent of such other enterprise at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement; provided, however, that (1) you conducted
yourself in good faith; and (i) you reasonably believed that your conduct was in
the best interests of RMR or that your conduct was at least not opposed to the
best interests of RMR; and (ii) in the case of any criminal proceeding, you had
no reasonable cause to believe your conduct was unlawful; and (2) you did not
engage in conduct for which you shall be liable to RMR or any RMR managed
company.

 

X.                                   NON-WAIVER

 

Any waiver by a party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision hereof.

 

XI.                              NON-ADMISSION

 

The parties agree and acknowledge that the considerations exchanged herein do
not constitute and shall be not construed as constituting an admission of any
sort on the part of either party.

 

XII.                         NON-USE IN SUBSEQUENT PROCEEDINGS

 

The parties agree that this Agreement may not be used as evidence in any
subsequent proceeding of any kind except one in which one of the parties alleges
a breach of the terms of this Agreement or one in which one of the parties
elects to use this Agreement as a defense to any claim.

 

XIII.                    ADEA ACKNOWLEDGEMENTS

 

You acknowledge that you have carefully read and fully understand this
Agreement.  You acknowledge that you have not relied on any statement, written
or oral, which is not set forth in this Agreement.  You further acknowledge that
you are hereby advised in writing to consult with an attorney prior to executing
this Agreement; that you are not waiving or releasing any rights or claims that
may arise after the date of execution of this Agreement; that you are releasing
claims

 

6

--------------------------------------------------------------------------------


 

under the Age Discrimination in Employment Act (ADEA); that you execute this
Agreement in exchange for monies in addition to those to which you are already
entitled; that FVE and RMR first presented this Agreement to you on November 25,
2015 and gave you a period of at least twenty-one (21) days within which to
consider the Agreement and a period of seven (7) days following your execution
of this Agreement to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Agreement prior to the expiration of the 21st day, you
will voluntarily waive the remainder of the 21 day consideration period; that
any changes to this Agreement by you once it has been presented to you will not
restart the 21 day consideration period; and you enter into this Agreement
knowingly, willingly and voluntarily in exchange for payments and benefits
described herein. To receive the payments and benefits provided herein, this
Agreement must be signed and returned to Jennifer Clark at The RMR Group, Two
Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458, on or before
December 17, 2015.

 

You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Agreement.  Notice of revocation must be received in writing
by Jennifer Clark at The RMR Group, Two Newton Place, Suite 300, 255 Washington
Street, Newton, MA 02458, no later than the seventh day (excluding the date of
execution) following the execution of this Agreement.  The ADEA release is not
effective or enforceable until expiration of the seven-day period.  However, the
ADEA release becomes fully effective, valid and irrevocable if it has not been
revoked within the seven day period immediately following your execution of the
Agreement.  The parties agree that if you exercise your right to revoke this
Agreement, you are not entitled to any of the payments and benefits set forth in
this Agreement and this Agreement becomes null and void.  This Agreement shall
become effective eight (8) days after your execution if you have not revoked
your signature as set forth above.

 

XIV.                     ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the parties concerning
the terms and conditions of your separation of employment from FVE and RMR and
supersedes all prior and contemporaneous agreements, understandings,
negotiations, and discussions, whether oral or written, between the parties,
except for the Indemnification Agreement between you and FVE dated November 11,
2009 and the Consulting Agreement, effective January 1, 2016 which remain in
full force and effect.  You agree that FVE and RMR have not made any warranties,
representations, or promises to you regarding the meaning or implication of any
provision of this Agreement other than as stated herein.  As between FVE and
RMR, they agree that 80% of the release payments to you hereunder shall be paid
by FVE and 20% by RMR.

 

XV.                          NO ORAL MODIFICATION

 

Any amendments to this Agreement shall be in writing and signed by you and an
authorized representative of FVE and RMR.

 

7

--------------------------------------------------------------------------------


 

XVI.                     SEVERABILITY

 

In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction or an arbitrator or arbitration panel to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.

 

XVII.                SECTION 409A

 

Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments.  Notwithstanding anything
to the contrary in this Agreement, if at the time of your separation from
service, you are a “specified employee,” as defined below, any and all amounts
payable under this Agreement on account of such separation from service that
would (but for this provision) be payable within six (6) months following the
date of termination, will instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon your death and any
remaining installments following such date shall be made in accordance with the
original payment schedule; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by FVE in its reasonable
good faith discretion); or (B) other amounts or benefits that are not subject to
the requirements of Section 409A of the Code.  For purposes of this Agreement,
all references to “termination of employment” and correlative phrases shall be
construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by FVE to be a specified employee under Treasury
regulation Section 1.409A-1(i).

 

XVIII.           GOVERNING LAW, JURISDICTION AND SUCCESSOR AND ASSIGNS

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts without reference to any conflict of law
principles, and shall be binding upon and inure to the benefit of you and your
heirs, successors, and beneficiaries, and RMR and FVE and its and their agents,
affiliates, representatives, successors, and assigns.  In the event of your
death prior to the payment in full of the release payments set forth in
Section I, paragraph E (1), the balance remaining upon your death shall be
payable to your estate or to the individual designated by you in a writing
provided to FVE signed by you.

 

The parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with the Mutual Agreement to
Resolve Disputes and Arbitrate Claims, effective April 16, 2012.

 

8

--------------------------------------------------------------------------------


 

XIX.                    VOLUNTARY ACT

 

By signing this Agreement, you acknowledge and agree that you are doing so
knowingly and voluntarily in order to receive the payments and benefits provided
for herein.  By signing this Agreement, you represent that you fully understand
your right to review all aspects of this Agreement, that you have carefully read
and fully understand all the provisions of this Agreement, that you had an
opportunity to ask questions and consult with an attorney of your choice before
signing this Agreement; and that you are freely, knowingly, and voluntarily
entering into this Agreement.

 

If you determine to accept this Agreement, understand it, and consent to it,
please sign in the space provided below and return it to us on or before
December 17, 2015.  The enclosed copy is for your records.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Bruce Mackey Jr.

 

 

Bruce Mackey, Jr., President and CEO

 

 

 

 

 

 

AGREED:

 

 

 

 

 

THE RMR GROUP LLC

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

 

Adam D. Portnoy,

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

/s/ Paul Hoagland

 

12/14/2015

Paul Hoagland

 

Date

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAIVER AND RELEASE OF CLAIMS

 

You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge Five Star Quality Care, Inc. (“FVE”),
The RMR Group LLC (“RMR”) and any companies managed by RMR from time to time,
and its and their past, present and future officers, directors, trustees,
employees, representatives, shareholders, attorneys, agents, consultants,
contractors, successors, and affiliates — hereinafter referred to as the
“Releasees” — or any of them of and from any and all suits, claims, demands,
interest, costs (including attorneys’ fees and costs actually incurred),
expenses, actions and causes of action, rights, liabilities, obligations,
promises, agreements, controversies, losses and debts of any nature whatsoever
which you, your heirs, executors, legal representatives, successors and assigns,
individually and/or in their beneficial capacity, now have, own or hold, or at
any time heretofore ever had, owned or held, or could have owned or held,
whether known or unknown, suspected or unsuspected, from the beginning of the
world to the date of execution of this Waiver and Release of Claims including,
without limitation, any claims arising in law or equity in a court,
administrative, arbitration, or other tribunal of any state or country arising
out of or in connection with your employment by FVE and/or RMR; any claims
against the Releasees based on statute, regulation, ordinance, contract, or
tort; any claims against the Releasees relating to wages, compensation,
benefits, retaliation, negligence, or wrongful discharge; any claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Older Workers’ Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Retirement Income Security Act, as
amended, the Americans with Disabilities Act of 1990 (“ADA”), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, the
Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits.

 

Nothing in this Agreement shall affect the EEOC’s rights and responsibilities to
enforce the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, the National Labor Relations Act or any
other applicable law, nor shall anything in this

 

1

--------------------------------------------------------------------------------


 

Agreement be construed as a basis for interfering with your protected right to
file a timely charge with, or participate in an investigation or proceeding
conducted by, the EEOC, the National Labor Relations Board (the “NLRB”), or any
other state, federal or local government entity; provided, however, if the EEOC,
the NLRB, or any other state, federal or local government entity commences an
investigation on your behalf, you specifically waive and release your right, if
any, to recover any monetary or other benefits of any sort whatsoever arising
from any such investigation or otherwise, nor will you seek or accept
reinstatement to your former position with FVE or RMR.

 

Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited to, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law.  You do not need prior authorization
of FVE or RMR to make any such reports or disclosures and you are not required
to notify FVE or RMR that you have made such reports or disclosures.

 

You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims.  You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims.  You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act (ADEA); that you
execute this Waiver and Release of Claims in exchange for monies in addition to
those to which you are already entitled; that FVE and RMR gave you a period of
at least twenty-one (21) days within which to consider this Waiver and Release
of Claims and a period of seven (7) days following your execution of this Waiver
and Release of Claims to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Waiver and Release of Claims prior to the expiration of
the 21st day, you will voluntarily waive the remainder of the 21 day
consideration period; that any changes to this Waiver and Release of Claims by
you once it has been presented to you will not restart the 21 day consideration
period; and you enter into this Waiver and Release of Claims knowingly,
willingly and voluntarily in exchange for the release payments and benefits. To
receive the release payments and benefits provided in the letter, dated
December 14, 2015 and first presented to you on November 25, this Waiver and
Release of Claims must be signed and returned to Jennifer B. Clark, at RMR, Two
Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458, on, and not
before, December 31, 2015.

 

You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims.  Notice of revocation must be
received in writing by Jennifer B. Clark, at RMR, Two Newton Place, Suite 300,
255 Washington Street, Newton, MA 02458, no later than the seventh day
(excluding the date of execution) following the execution of this Waiver and
Release of Claims.  The ADEA release is not effective or enforceable until
expiration of the seven day period.  However, the ADEA release becomes fully
effective, valid and irrevocable if it has not been revoked within the seven day
period immediately following your execution of this Waiver and Release of
Claims.  The parties agree that if you exercise your right to revoke this Waiver
and Release of Claims, then you are not entitled to any of the release payments
and benefits set forth in Section I.E. of the letter, dated December 14, 2015. 
This

 

2

--------------------------------------------------------------------------------


 

Waiver and Release of Claims shall become effective eight (8) days after full
execution by the parties if you have not revoked your signature as herein
provided.

 

I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the benefits set forth in Section I.E. of the
letter, dated December 14, 2015, to which I acknowledge I would not be entitled
if I did not sign this Waiver and Release of Claims.  I intend that this Waiver
and Release of Claims become a binding agreement by and between me and RMR and
FVE if I do not revoke my acceptance within seven (7) days.

 

 

 

 

 

Paul Hoagland

 

 

 

 

 

Dated: December 31, 2015

 

 

3

--------------------------------------------------------------------------------